The Family Court’s determination that Lateek C. (hereinafter the appellant) neglected the child Janiyah T. was supported by a preponderance of the evidence. A “neglected child” is defined by the Family Court Act as one “whose physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired as a result of the failure of [the] parent ... to exercise a minimum degree of care ... in providing the *1109child with proper supervision or guardianship” (Family Ct Act § 1012 [f] [i] [B]). The petitioner established, by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]), that the appellant’s conduct impaired the mental or emotional well-being of Janiyah T., or placed that child in imminent danger of such impairment (see Family Ct Act § 1012 [f]; Nicholson v Scoppetta, 3 NY3d 357 [2004]; Matter of Kevin M.H. [Kenneth H.], 76 AD3d 1015 [2010]). Accordingly, the Family Court properly found that the appellant neglected Janiyah T.
Further, the appellant’s neglect of Janiyah T. evinced a flawed understanding of his duties as a parent and demonstrated an impaired level of parental judgment sufficient to support the Family Court’s finding of derivative neglect of the child Kamiyah C. (see Matter of Lauryn H. [William A.], 73 AD3d 1175 [2010]; Matter of Grant W. [Raphael A.], 67 AD3d 922 [2009]).
In light of our determination, the appellant’s remaining contentions need not be addressed. Skelos, J.E, Dickerson, Austin and Cohen, JJ., concur.